Title: To Thomas Jefferson from James Monroe, 8 September 1823
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Highland
Sepr 8. 1823
It will afford me great pleasure to sit for the artist, mentiond, in yours, just received, & to hold a place in society with those, who have been so highly, & deservedly, honourd by their country. I will receive him to morrow, and afterwards, as may suit our mutual convenience.I was very fearful that you sufferd by the rain yesterday, but hope that you escapd it.With respectful & affectionate regards always yoursJames Monroe